Per Curiam.
This cause being reached in its regular order on the docket for final adjudication was referred by the court to its commissioners for investigation, who- report the same for dismissal. The court, after due consideration, finds that the appeal attempted to be entered therein on the thirteenth of August, 1897, is made returnable “to the Su*163preme Court of Florida, A. D. 1898,” without naming aav day or term of the court in said year, 1898, when it is returnable, and the said entry of appeal was entered in the minutes of the Cireuip Court instead of in the Chancery Order Book as required by law, and that the appellee has in no manner appeared in this court, it is, therefore, ordered and adjudged that said appeal be, and the same is hereby dismissed at the cost of the appellant.